Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-11, filed 01/13/2022, with respect to claims 1-9, 11-14 have been fully considered and are persuasive.  The rejection of claims 1-9, 11-14 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN203257535).
As to independent claim 1, Zhang teaches a joint shaft (2), comprising:
at least one cross pin (see figure 1), the at least one cross pin comprising oppositely disposed pins (see figure 1) on each of which a rotatable shaft member (see figure 1) is attached; and a generator (3) integrated in at least one of the rotatable shaft members (see figure 1), in a rotationally fixed manner as shown n figure 1.

    PNG
    media_image1.png
    499
    665
    media_image1.png
    Greyscale

As to independent claim 16, Zhang teaches at least one cross pin, the at least one cross pin comprising oppositely disposed pins (se figure 1) on each of which a shaft member (see figure 1) is attached; and a generator (3) provided concentrically within one of the shaft members (see figure 1) as shown in figure 1.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terashima (WO2014156674).
As to independent claim 1, Terashima teaches a joint shaft (120), comprising:
at least one cross pin (126), the at least one cross pin comprising oppositely disposed pins (126) on each of which a rotatable shaft member (112) is attached; and a generator 

    PNG
    media_image2.png
    668
    673
    media_image2.png
    Greyscale

As to independent claim 16, Zhang teaches at least one cross pin (120), the at least one cross pin comprising oppositely disposed pins (126) on each of which a shaft member (112) is attached; and a generator (81) provided concentrically within one of the shaft members (111, 112) as shown in figure 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN203257535) as applied in claim 1 above, and further in view of Baker (US PG Pub 2014/0188353).
As to claim 2/1, Zhang teaches the claimed limitation as discussed above except further comprising a sensor energized by said generator and attached to said joint shaft.
Baker teaches a sensor (38) energized by a generator (74) and attached to said joint shaft (26) as shown in figure 1, for the advantageous benefit of providing electric power to the sensor assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang by using a sensor energized by said generator and attached to said joint shaft, as taught by Baker, to provide electric power to the sensor assembly.
As to claim 3/2, Zhang in view of Baker teaches the claimed limitation as discussed above except wherein said sensor is mounted on the cross pin of the joint shaft.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang in view of Baker by using a sensor energized by said generator and attached to said joint shaft, as taught by Baker, to eliminate inertial loads and imbalance due to the sensor weight.
As to claim 4/1, Zhang in view of Baker teaches the claimed limitation as discussed above except further comprising a logic configured to evaluate an electrical output of said generator.
However, Baker teaches a logic configured to evaluate an electrical output of said generator (see paragraph [0059]), for the advantageous benefit of providing a robust charging and supply system that assure functionality over a long operational life.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang in view of Baker by using a logic configured to evaluate an electrical output of said generator, as taught by Baker, to provide a robust charging and supply system that assure functionality over a long operational life.
As to claim 5/4, Zhang in view of Baker teaches the claimed limitation as discussed above except wherein said logic is configured to evaluate a voltage generated by said generator in order to determine a cardan effect.
However, Baker teaches said logic is configured to evaluate a voltage generated by said generator in order to determine a cardan effect (see paragraph [0056]), for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang in view of Baker by using logic is configured to evaluate a voltage generated by said generator in order to determine a cardan effect, as taught by Baker, to provide a robust charging and supply system that assure functionality over a long operational life.
As to claim 6/4, Zhang in view of Baker teaches the claimed limitation as discussed above except wherein said logic is configured evaluate a voltage generated by said generator in order to determine an angular position between said two shaft members.
However Baker teaches said logic is configured evaluate a voltage generated by said generator (74 in order to determine an angular position between said two shaft members (32, 34) (see paragraph [0056]), for the advantageous benefit of providing a robust charging and supply system that assure functionality over a long operational life.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang in view of Baker by using logic is configured evaluate a voltage generated by said generator in order to determine an angular position between said two shaft members, as taught by Baker, to provide a robust charging and supply system that assure functionality over a long operational life.
As to claim 7/4, Zhang in view of Baker teaches the claimed limitation as discussed above except wherein said logic is configured to evaluate the electrical output 
However, Baker teaches said logic is configured to evaluate the electrical output of said generator in order to detect malfunctions of said joint shaft and/or of said generator (see paragraph [0008]), for the advantageous benefit of providing for early detection and failure detection of the rotating part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang in view of Baker by using logic is configured evaluate a voltage generated by said generator in order to determine an angular position between said two shaft members, as taught by Baker, to provide for early detection and failure detection of the rotating part.
As to claim 8/4, Zhang in view of Baker teaches the claimed limitation as discussed above except wherein said logic is configured to evaluate the electrical output of said generator in order to determine an operating behavior of a turning shaft.
However, Baker teaches said logic is configured to evaluate the electrical output of said generator in order to determine an operating behavior of a turning shaft (see paragraph [0056]), for the advantageous benefit of providing a robust charging and supply system that assure functionality over a long operational life.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang in view of Baker by using logic is configured to evaluate the electrical output of said generator in order to determine an operating behavior of a turning shaft, as taught by Baker, to provide a robust charging and supply system that assure functionality over a long operational life.
As to claim 9/8, Zhang in view of Baker teaches the claimed limitation as discussed above except wherein said logic is configured to determine a rotational speed of the turning shaft.
However, Baker teaches said logic is configured to determine a rotational speed of the turning shaft (see paragraph [0034]), for the advantageous benefit of providing for early detection and failure detection of the rotating part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang in view of Baker by using logic is configured to determine a rotational speed of the turning shaft, as taught by Baker, to provide for early detection and failure detection of the rotating part.
As to claim 11/1, Zhang in view of Baker teaches the claimed limitation as discussed above except wherein said generator is configured to energize a transmitter.
However, Baker teaches said generator (74) is configured to energize a transmitter (43) as shown in figures 1 and 6, for the advantageous benefit of providing electric power to the sensor assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang by using generator is configured to energize a transmitter, as taught by Baker, to provide electric power to the sensor assembly.
As to claim 12/11, Zhang in view of Baker teaches the claimed limitation as discussed above except wherein said transmitter is configured to send a measuring signal of a sensor connected to said joint shaft to an external logic and/or an evaluation signal generated by a logic of the join.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang by using transmitter is configured to send a measuring signal of a sensor connected to said joint shaft to an external logic and/or an evaluation signal generated by a logic of the join, as taught by Baker, to provide electric power to the sensor assembly.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN203257535) as applied in claim 1 above, and further in view of Perry (6,813,973).
As to claim 13/1, Zhang teaches the claimed limitation as discussed above except wherein the shaft member comprises a tube member or is formed as a tube.  
However, Perry teaches the shaft member (22) comprises a tube member or is formed as a tube as shown in figure 2, for the advantageous benefit of improving balancing in such a vehicular drive shaft assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang by using the shaft member comprises a tube member or is formed as a tube, as taught by Perry, to improve balancing in such a vehicular drive shaft assembly.
As to claim 14/1, Zhang teaches the claimed limitation as discussed above except wherein the generator comprises a shaft that carries a mass on an arm, and a housing that carries the shaft and accommodates the mass.
However, Perry teaches a shaft (70) that carries a mass (44) on an arm (42), and a housing (24) that carries the shaft (70) and accommodates the mass (44) a shown in figure 3, for the advantageous benefit of improving balancing in such a vehicular drive shaft assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang by using a shaft that carries a mass on an arm, and a housing that carries the shaft and accommodates the mass, as taught by Perry, to improve balancing in such a vehicular drive shaft assembly.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN203257535) in view of Fujimoto (CN 104769818).
As to independent claim 15, Zhang teaches at least one cross pin, the at least one cross pin comprising oppositely disposed pins (see figure 1) on each of which a shaft member (see figure 1) is attached; and at least one generator (3) accommodated by one of the shaft members (see figure 1), wherein the at least one generator (3) comprises a housing (see figure 1) for an arrangement of the generator inside one of the shaft members (see figure 1) as shown in figure 1. 
However, Zhang teaches the claimed limitation as discussed above except a housing having fastening elements for an arrangement of the generator inside one of the shaft members. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang by using a housing having fastening elements for an arrangement of the generator inside one of the shaft members, as taught by Fujimoto, to improve balancing in such a vehicular drive shaft assembly.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terashima (WO2014156674) in view of Fujimoto (CN 104769818).
As to independent claim 15, Terashima teaches at least one cross pin, the at least one cross pin comprising oppositely disposed pins (see figure 1) on each of which a shaft member (see figure 1) is attached; and at least one generator (3) accommodated by one of the shaft members (see figure 1), wherein the at least one generator (3) comprises a housing (see figure 1) for an arrangement of the generator inside one of the shaft members (111, 112) as shown in figure 7, 
However, Terashima teaches the claimed limitation as discussed above except a housing having fastening elements for an arrangement of the generator inside one of the shaft members. 
Fujimoto teaches a housing (21) having fastening elements (32, 71) as shown n figures 3, 9, 14, 15, for the advantageous benefit of fixing the motor structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Terashima by using a housing having fastening elements for an arrangement of the generator inside one of 
Note: It would can be obvious modified Terashima (WO2014156674) with Baker (US PG Pub 2014/0188353) on claims 2-9, 11-12 and with Perry (6,813,973) on claim 13-14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crater et al. (2,724,965) teaches at least one cross pin, the at least one cross pin comprising oppositely disposed pins on each of which a shaft member is attached; and a generator as claimed in claims 1 and 16.
	Wei et al. (US PG Pub 2011/0150654) teaches at least one cross pin, the at least one cross pin comprising oppositely disposed pins on each of which a shaft member is attached; and a generator as claimed in claims 1 and 16.
	Delhsen et al. (US PG Pub 2014/0062423) teaches at least one cross pin, the at least one cross pin comprising oppositely disposed pins on each of which a shaft member is attached; and a generator as claimed in claims 1 and 16.
Blackwood et al. (7,603, 918) teaches a sensor energized by said generator and attached to said joint shaft as claimed in claim 2.
Mcilraith (3,545,265) teaches at least one cross pin, the at least one cross pin comprising oppositely disposed pins) on each of which a shaft member is attached; and a generator as claimed in claims 1 and 16.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        February 18, 2022